Matter of Delgado (2019 NY Slip Op 08473)





Matter of Delgado


2019 NY Slip Op 08473


Decided on November 21, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 21, 2019

PM-204-19

[*1]In the Matter of Tatyana Estybaliz Delgado, an Attorney. (Attorney Registration No. 4899597.)

Calendar Date: November 11, 2019

Before: Egan Jr., J.P., Lynch, Clark and Mulvey, JJ.


Tatyana Estybaliz Delgado, Takoma Park, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Tatyana Estybaliz Delgado was admitted to practice by this Court in 2011 and lists a business address in Silver Spring, Maryland with the Office of Court Administration. Delgado now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Delgado is presently delinquent in her New York attorney registration requirements, having failed to register for the most recent biennial period beginning in 2019 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Delgado is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 172 AD3d 1706, 1706-1707 [2019]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Delgado must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Egan Jr., J.P., Lynch, Clark and Mulvey, JJ., concur.
ORDERED that Tatyana Estybaliz Delgado's application for permission to resign is denied.